         Case 1:20-cv-01295-RA-RWL Document 55 Filed 12/07/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12-7-20

 AMEROCAP LLC,

                                 Plaintiff,
                                                                   20-CV-1295 (RA)
                         v.
                                                                         ORDER
 ZYTA PARTNERS S.A.S. et al.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and “so ordered” by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015).

SO ORDERED.
Dated:      December 7, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
